Title: To Benjamin Franklin from Patience Wright, 7 May 1777
From: Wright, Patience
To: Franklin, Benjamin


Honored Sir
Pall mall May 7th 1777
I wrote to you and Inclosed mr. Platts Case with a newspapr. But as yet had no answr. We Considr you our Comon Father and we all look up to you for, and in behalf of M. Platt whos Case Calls on all America to Se Justic done to a Inocent young man, now Lying in Iorns in Newgate for no other Crime then being Born in America.
May god Despose your heart to atend to his pittious Case a letter from you to M. Allien or Howarth Councelors at Law will be a great means of geting him out on bail. Let England See you atend to the Rights of all us american who are now undr the opression of warr or the tyrony of those Ignorant Men that believe thir is none to help, and are not afraid to opress all who have the missfortune to fall in their way. Tyrants are also Cowards they are Cowards and a letter from you would Relieve and Comfort us. You are now the most happy Instrement and cane Save Both Contrys by your wisdom and Powr.
Mr. Platt has Inclosd a letter to you to his partner in georgia which Early forwarding and Return may Keep the most amable young man from Suffring he has nothing but the Charity of the humane to Comfort him and all the americans now in England are all poore have it not in ther powr to do much for him. My heart is greived to see that and other young men Lay in Newgate when you by a letter to our New Paper would get him Freends if not his Leberty. The City Partestors[?] all Cry out why dont he write to dr Frankln.
Ther has been a Motion to Bail him at the assiz Kings Bench. But no man dare offer to bail him without your aprobation on one Side and the fear of you on the other Side.
My daughtr Joynes me in our best and most Sincere prayer for you health life and all the Blessings of Honour Power and welth the love of the Peopl and all good from your humble Servant
Patienc Wright

Major Cartreet Doctr. Price Major Labiliere all Send thir hearty love &c.
M. Mille prints London Eng Post says he hopes to have the honour of a letter from you on behalf of Mr. Platt.

 
Addressed: To / Honorable / Benjamin Frankling / at Paris
Notation: Wright May 7. 1777.
